Citation Nr: 1144014	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for rotator cuff repair, left shoulder, including as secondary to the service-connected residuals, status post left shoulder arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to October 2004.  His discharge documents reflect that he served for nearly four years on inactive service, but these dates and any dates of inactive duty or active duty for training are not verified.

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Fall, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, remand is required for several reasons.  The Board will discuss each in turn.

First, remand is required to fully consider the Veteran's argument that his service-connected left shoulder condition aggravated the non-service-connected left shoulder condition.  

In his November 2007 notice of disagreement and May 2008 substantive appeal, the Veteran specifically argued that the left shoulder supraspinatus tendon was aggravated by an osteophyte on the acromion process, causing tendonitis and that his orthopedic physician told him that all patients who undergo arthroscopic surgery are predisposed to rotator cuff tears.  Moreover, the Board observes that the Veteran is service-connected for residuals, status post right shoulder arthroscopy, chronic cervical strain, low back strain, right knee condition status post partial medial collateral ligament tear, and nasal fractures as well as residuals, status post left shoulder arthroscopy.  

VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); see also Bielby v. Brown, 7 Vet. App. 260, 262 (1994).  Recent decisions by the U.S. court of Appeals for Veterans Claims and U.S. Federal Circuit Courts have affirmed this holding.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008); aff'd, 557 F.3d 1355 (Fed. Cir. 2009).

Second, the November 2007 VA examination is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner discussed the history of the Veteran's January and March left shoulder surgeries, and the February 2007 re-injury and assessed status post supraspinatus tear repair with physical therapy.  However, no other opinion or comment was initially provided.  In a November 2007 report of contact, the RO indicated the examiner had been contacted by phone and asked whether the rotator cuff tear injury and surgery in March 2007 was due to the original service-connected residuals, status post left shoulder arthroscopy and subsequent January 2007 surgery, or if the March 2007 surgery was the result of the February 2007 injury.  The VA examiner is reported to have stated the rotator cuff tear was due to the intercurrent injury reported in February 2007 and not due to the service-connected surgery on January 2007 or the original service-connected left shoulder condition.  No rationale was provided and, as indicated above, there is no indication that aggravation was considered.  

Third, and finally, the Veteran avers he has medical qualifications which, if shown, may render his opinion of probative value.  In July 2008, the Veteran stated he received his certification as an emergency medical technician/paramedic in 2006, and that had completed two years of medical school at the University of South Dakota.  The Veteran should be afforded an opportunity to present his medical credentials.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any and all sources of treatment from August 2007 to the present for his left shoulder disability.  Obtain release of private medical records where necessary.  All identified records should be obtained.  In addition, obtain copies of any and all treatment records from the VA Medical System in Sioux Falls, South Dakota and any other VAMC identified, from 2004 to the present, that are not already of record.  If no additional treatment records are available for this time period, it should be so stated.

All requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself.

2.  Give the Veteran an opportunity to provide his medical credentials.  Any documents received must be made part of the claims file.

3.  Advise the Veteran he may ask his private treating orthopedic surgeon, or any other appropriate health care profession, to provide a statement concerning his opinion that any patient undergoing shoulder arthroscopy is predisposed to rotator cuff tears.

4.  Thereafter, the Veteran should be accorded appropriate VA examination to determine the nature, extent, and etiology of his left shoulder rotator cuff repair.  The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.

Based on a review of the claims folder and the clinical findings of the examination, the examiner must offer the following opinions:

a) Is it "at least as likely as not" (i.e., probability of 50 percent or more) that the left shoulder rotator cuff repair is etiologically related to the service-connected residuals, status post left shoulder arthroscopy or, in the alternative, had its onset during the Veteran's active duty?

b) Is it "at least as likely as not" (probability of 50 percent or more) that any left shoulder rotator cuff repair is the result of aggravation of a nonservice-connected disorder by a service-connected disability(ies)?

A complete rational must be provided for each opinion.  The examiner is asked to address the findings presented in the November 2006 magnetic resonance imaging (MRI) as compared with that found in the February 2007 MRI, and the intervening February 2007 left shoulder injury.

5.  Advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

6.  To help avoid future remand of the appeal, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


